211 S.E.2d 219 (1975)
286 N.C. 412
STATE of North Carolina ex rel. COMMISSIONER OF INSURANCE
v.
NORTH CAROLINA AUTOMOBILE RATE ADMINISTRATIVE OFFICE, et al.
Supreme Court of North Carolina.
January 7, 1975.
Robert Morgan, Atty. Gen., Isham B. Hudson, Jr., Asst. Atty. Gen., for the plaintiff.
Arch T. Allen, J. Melville Broughton, Jr., J. Allen Adams, Charles H. Young, for the defendants.
Petition of the Commissioner of Insurance of the State of North Carolina, John Randolph Ingram, for writ of certiorari to review the decision of the Court of Appeals, 23 N.C.App. 475, 209 S.E.2d 411. Denied.